SIMPSON, Justice.
This petition for certiorari to the Court of Appeals seeks a review and revision of that court’s opinion and judgment reversing the judgment below on the ground that “the evidence is so overwhelmingly against the verdict of the jury that it would be unjust and wrong to let it stand.” The petition is *565not well taken. This conclusion is but a finding of fact. Under well-recognized and long-established principles of review consistently adhered to by this court, we accept that conclusion without going to the record to determine its correctness, of consequence of which it is not subject to revision. Rainey v. State, 245 Ala. 458(8), 17 So.2d 687; Clayton v. State, 244 Ala. 307, 13 So.2d 423.
Writ denied.
LIVINGSTON, C. J., and BROWN, LAWSON, and STAKELY, JJ., concur.